AllianceBernstein First Quarter 2007 Review First Quarter 2007 Review Gerald M. LiebermanPresident & Chief Operating Officer Lewis A. SandersChairman & Chief Executive Officer Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. April 25, 2007 AllianceBernstein First Quarter 2007 Review Forward-Looking Statements In light of Regulation FD, management will be limited in responding to inquiries from investors or analysts in a non-public forum. Introduction Certain statements in this presentation and the accompanying oral remarks are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The most significant of these factors include, but are not limited to, the following: the performance of financial markets; the investment performance we achieve for our clients; general economic conditions; future acquisitions; competitive conditions; and government regulations, including changes in tax rates.We caution readers to carefully consider our forward-looking statements in light of these factors.Further, these forward-looking statements speak only as of the date on which such statements are made; we undertake no obligation to update any forward-looking statements to reflect subsequent events or circumstances.For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” in Item 1A of Form 10-K for the year ended December 31, 2006.Any or all of the forward-looking statements that we make in Form 10-K, this presentation, or any other public statements we issue may turn out to be wrong. Of course, factors other than those listed in “Risk Factors” could also adversely affect our revenues, financial condition, results of operations, and business prospects. The forward-looking statements we make in this presentation include estimated earnings guidance and related assumptions provided for full year 2007.The earnings guidance is based on a number of assumptions, including, but not limited to, the following:net inflows of client assets under management continuing at levels similar to recent rates, and equity and fixed income market returns at annual rates of 8% and 5%, respectively, for the balance of the year.Net inflows of client assets are subject to domestic and international securities market conditions, competitive factors, and relative performance, each of which may have a negative effect on net inflows; capital market performance is inherently unpredictable.In view of these factors, and particularly given the volatility of capital markets (and the effect of such volatility on performance fees and the value of investments in respect of incentive compensation) and the difficulty of predicting client asset inflows and outflows, our earnings estimates should not be relied on as predictions of actual performance, but only as estimates based on assumptions, which may or may not be correct.There can be no assurance that we will be able to meet the investment and service goals and needs of our clients or that, even if we do, it will have a positive effect on the company’s financial performance. Proprietary - For AllianceBernstein L.P. use only 2 AllianceBernstein First Quarter 2007 Review < U.S. capital markets up modestly, with better performance outside the U.S. < Most equity services came in below benchmarks while fixed income modestly outperformed < AUM at March 31, 2007 - $742 billion Strong inflows combined with market appreciation across all channels < Financial performance vs. 1Q06 AllianceBernstein (Operating) Ø Net Revenues up 16.6% to $1.04 billion Ø Operating Income up 19.4% to $286 million Ø Net Income up 17.6% to $268 million AllianceBernstein Holding distribution up 16.7% to $0.91 per Unit AllianceBernstein - First Quarter Highlights Proprietary - For AllianceBernstein L.P. use only 3 AllianceBernstein First Quarter 2007 Review *12 months ending March 31, 2007. Source: MSCI (Morgan Stanley Capital International). Market Performance - U.S. Proprietary - For AllianceBernstein L.P. use only 4 AllianceBernstein First Quarter 2007 Review *12 months ending March 31, 2007. Source: MSCI (Morgan Stanley Capital International). Market Performance - Non-U.S. Proprietary - For AllianceBernstein L.P. use only 5 AllianceBernstein First Quarter 2007 Review < Value and Growth Equities generally underperformed < Fixed Income outperformed, with particular strength in certain retail services Relative Performance Summary Proprietary - For AllianceBernstein L.P. use only 6 AllianceBernstein First Quarter 2007 Review Three Months Ended March 31, 2007 $ Millions Changes in Assets Under Management By Channel Proprietary - For AllianceBernstein L.P. use only 7 AllianceBernstein First Quarter 2007 Review Twelve Months Ended March 31, 2007 $ Millions Changes in Assets Under Management By Channel Proprietary - For AllianceBernstein L.P. use only 8 AllianceBernstein First Quarter 2007 Review Three Months Ended March 31, 2007 $ Millions Changes in Assets Under Management By Investment Service Proprietary - For AllianceBernstein L.P. use only 9 AllianceBernstein First Quarter 2007 Review Twelve Months Ended March 31, 2007 $ Millions Changes in Assets Under Management By Investment Service Proprietary - For AllianceBernstein L.P. use only 10 AllianceBernstein First Quarter 2007 Review < Value Equity and Blend Strategies services generated bulk of new assets - approximately 64% < Fixed Income services accounted for nearly one-third of new assets < Global & International services comprised approximately 79% of all new assets < Pipeline of won but unfunded new mandates remains substantial (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. Institutional Investments — First Quarter Highlights Proprietary - For AllianceBernstein L.P. use only 11 AllianceBernstein First Quarter 2007 Review < Positive net inflows for seventh consecutive quarter < Significant year-over-year increases in U.S. Fund sales (gross and net) and market share; offset by lower non-U.S. sales < Wealth Strategies reached $10 billion AUM milestone Retail — First Quarter Highlights Proprietary - For AllianceBernstein L.P. use only 12 AllianceBernstein First Quarter 2007 Review (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. Private Client — First Quarter Highlights < Gross and Net inflows set new records for 3 and 12 month periods < Net inflows up 33% versus 1Q06 and 31% versus twelve months ended 3/31/2006 < Financial Advisor headcount increased to 315 - up 5.7% from December 2006 and 15.8% from March 2006 Proprietary - For AllianceBernstein L.P. use only 13 AllianceBernstein First Quarter 2007 Review < Revenue of $99 million second strongest quarter ever < Revenue up 3.3% versus the year ago quarter, driven entirely by our European business, and up 11.5% sequentially < U.S. business up sequentially, but down slightly versus a strong 1Q06 < Continue to invest in Europe: Number of publishing analysts increased to 16 from 9 in 1Q06 Algorithmic trading platform remains on track for client rollout in second half 2007 Institutional Research Services — First Quarter Highlights Proprietary - For AllianceBernstein L.P. use only 14 AllianceBernstein First Quarter 2007 Review by Client Domicile by Investment Service $ Billions Non-U.S. up 38% Global & Int’l up 41% Total AUM at March 31, 2007$742 Billion Total AUM at March 31, 2006$618 Billion Total AUM up 20% Growth in Global Assets Proprietary - For AllianceBernstein L.P. use only 15 AllianceBernstein First Quarter 2007 Review (1) BlendStrategies Index/Structured $31 Assets Under Management byInvestment Service $742 Billion Blend Strategies AUM $145 Billion (+40% vs. 03/31/06) (1) Includes approximately $5 billion of Blend Fixed Income AUM. 25% 38% 10% 9% 14% 4% (1) $ Billions Growth in Blend Strategies Assets Proprietary - For AllianceBernstein L.P. use only 16 AllianceBernstein First Quarter 2007 Review Assets Under Management$ Billions +35% +18% +50% The information in this display is provided solely for use in connection with this presentation and is not directed towards existing or potential hedge +23%* *Growth in Hedge Fund AUM from 12/31/2006 to 3/31/2007; data does not include Venture Capital Fund AUM Hedge Fund AUM Growing Rapidly fund investors or investment advisory clients of AllianceBernstein. Proprietary - For AllianceBernstein L.P. use only 17 AllianceBernstein First Quarter 2007 Review (1) Includes Shareholder Servicing, Investment Gains (Losses) and Other Revenues. NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein First Quarter Revenues Proprietary - For AllianceBernstein L.P. use only 18 AllianceBernstein First Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. AllianceBernstein First Quarter Advisory Fees Proprietary - For AllianceBernstein L.P. use only 19 AllianceBernstein First Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein First Quarter Operating Expenses Proprietary - For AllianceBernstein L.P. use only 20 AllianceBernstein First Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein First Quarter Compensation & Benefits Proprietary - For AllianceBernstein L.P. use only 21 AllianceBernstein First Quarter 2007 Review (1) Operating Income as a percentage of net revenues. NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein First Quarter Net Income Proprietary - For AllianceBernstein L.P. use only 22 AllianceBernstein First Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions (except per unit amounts) AllianceBernstein Holding Financial Results Proprietary - For AllianceBernstein L.P. use only 23 AllianceBernstein First Quarter 2007 Review < Delivered good results despite turbulent capital markets throughout much of the first quarter < Strong organic growth in all channels < AUM continued to become increasingly global, as Global and International services and non-U.S. client assets grew at faster rates than total AUM < Full year 2007 earnings guidance estimate of approximately $4.65 - $5.00 per Unit at the holding company level Fourth quarter will account for a disproportionate share of full year earnings AllianceBernstein - 1Q07 Earnings Conference Call Summary Proprietary - For AllianceBernstein L.P. use only 24 Q&A Appendix AllianceBernstein First Quarter 2007 Review Market Environment Proprietary - For AllianceBernstein L.P. use only 27 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Institutional Growth Equity (After Fees) Proprietary - For AllianceBernstein L.P. use only 28 AllianceBernstein First Quarter 2007 Review Relative Performance: Institutional Value Equity (After Fees) (1) Proprietary - For AllianceBernstein L.P. use only 29 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Blend Strategies Services (After Fees) Proprietary - For AllianceBernstein L.P. use only 30 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Institutional Fixed Income (After Fees) Proprietary - For AllianceBernstein L.P. use only 31 AllianceBernstein First Quarter 2007 Review (1) Absolute Performance: Private Client (After Fees) Proprietary - For AllianceBernstein L.P. use only 32 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Retail Growth Equity (After Fees) Proprietary - For AllianceBernstein L.P. use only 33 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Retail Value Equity (After Fees) Proprietary - For AllianceBernstein L.P. use only 34 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Retail Fixed Income (After Fees) Proprietary - For AllianceBernstein L.P. use only 35 AllianceBernstein First Quarter 2007 Review (1) Relative Performance: Wealth Strategies (After Fees) Proprietary - For AllianceBernstein L.P. use only 36 AllianceBernstein First Quarter 2007 Review Bernstein Value Equities InceptionDate Inception-Mar 2007 Alliance Growth Equities InceptionDate AllianceBernstein. Past performance is no guarantee of future results. Source: Bloomberg, Citigroup, FTSE, JPMorgan Chase, Lehman Brothers,Merrill Lynch, MSCI, Nomura, Russell Investment Group, Scotia Capital, S&P, TOPIX, and AllianceBernstein. AllianceBernstein Style Blend AllianceBernstein Fixed Income Net-of-Fee Annualized Relative Performance Premiums Inception-Mar 2007 Investment Performance: Delivering Results for Clients Proprietary - For AllianceBernstein L.P. use only 37 AllianceBernstein First Quarter 2007 Review In $ Thousands, Unaudited AllianceBernstein Consolidated Balance Sheet Proprietary - For AllianceBernstein L.P. use only 38 AllianceBernstein First Quarter 2007 Review In $ Thousands, Unaudited AllianceBernstein Consolidated Statement of Cash Flows Proprietary - For AllianceBernstein L.P. use only 39 AllianceBernstein First Quarter 2007 Review AllianceBernstein® andthe AB AllianceBernstein Logo are trademarks and service marks owned by AllianceBernstein L.P. Propietary - For AllianceBernstein L.P. use only 40
